                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
                                                                                DOC #: _________________
UNITED STATES DISTRICT COURT
                                                                                             3/12/2020
                                                                                DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
OFF-WHITE LLC,                                                 :
                                                               :
                                    Plaintiff,                 :    ORDER
                                                               :
         -v.-                                                  :    19-CV-672 (RA) (JLC)
                                                               :
5HK5584, et al.,                                               :
                                                               :
                                    Defendants.                :
----------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order of Reference dated October 18, 2019, Judge Abrams referred this

case to me to conduct an inquest concerning Plaintiff’s damages on its claims of

trademark counterfeiting and infringement. Dkt. No. 46. On October 22, 2019, I

issued a Scheduling Order requiring Plaintiff to file, by November 12, 2019,

Proposed Findings of Fact and Conclusions of Law concerning all damages and any

other monetary relief permitted under the entry of default judgment. Dkt. No. 47.

In its submissions timely filed on November 12, 2019 (Dkt. Nos. 48-50), Plaintiff

requested a tiered structure of statutory damage awards based on the number of

sales of counterfeit products by each Defaulting Defendant, and seeking damages

within a range of $100,000 to $2,000,000. Dkt. No. 50 at 23–24. Plaintiff’s

submissions do not explain how it arrived at the damages figures associated with

the different Defaulting Defendants and/or tiers.

        Accordingly, no later than March 19, 2020, Plaintiff is hereby ordered to file

on ECF a letter that explains the basis for the statutory damages sought as to each
Defaulting Defendant, consistent with applicable law. See, e.g., Coach, Inc. v.

O’Brien, No. 10-CV-6071 (JPO) (JLC), 2012 WL 1255276, at *2 (S.D.N.Y. Apr. 13,

2012) (“[a]lthough statutory damages need not match actual damages, courts

generally hold that ‘statutory damages should bear some relation to actual damages

suffered’”) (quoting Yurman Studio, Inc. v. Castaneda, No. 07-CV-1241 (SAS), 2008

WL 4949775, at *2 (S.D.N.Y. Nov. 19, 2008)). At a minimum, Plaintiff’s explanation

shall address the following:

   1. Plaintiff presented a summary chart of the number of counterfeit products

      sold by Defaulting Defendants on eBay.com based on a purported report

      produced by eBay in response to Plaintiff’s discovery requests. Affidavit of

      Brienne Scully dated November 12, 2019, Dkt. No. 49, ¶ 19, Exhibit D.

      Plaintiff shall file the eBay report and explain as a matter of law why this

      document is admissible (citing any authority in support of its admissibility).

   2. Plaintiff shall further explain why the tiered requests ranging between

      $100,000 for Defaulting Defendants that sold less than 100 counterfeit

      products and $2,000,000 for a single Defaulting Defendant that sold 3,136

      counterfeit products, and not some other amounts, are appropriate in this

      case. Cf. Ideavillage Prods. Corp. v. Aarhus, No. 18-CV-2739 (JGK) (SDA),

      2019 WL 2290514, at *8 (S.D.N.Y. May 7, 2019) (recommending proposed

      tiered statutory damage awards between $50,000 for defaulting defendants

      that sold less than 100 counterfeit products and $2,000,000 for single




                                          2
     defaulting defendant that sold approximately 30,000 counterfeit products),

     adopted by 2019 WL 2287726 (May 28, 2019).

  3. Paragraph 25 of the Complaint (Dkt. No. 10) alleges that the Defaulting

     Defendants conducted their business on eBay.com “as well as potential yet

     undiscovered additional online marketplace platforms.” Plaintiff shall state

     whether it has discovered any additional online marketplace platforms used

     by the Defaulting Defendants and whether it is aware of any sales by

     Defaulting Defendants other than those sales reflected in the data produced

     by eBay.

Dated: March 12, 2020
       New York, New York




                                        3
